                                                                 Case 2:20-bk-13530-BR     Doc 64 Filed 06/19/20 Entered 06/19/20 17:18:49    Desc
                                                                                           Main Document     Page 1 of 17


                                                                    SMILEY WANG-EKVALL, LLP
                                                                  1 Robert S. Marticello, State Bar No. 244256
                                                                    rmarticello@swelawfirm.com
                                                                  2 Michael L. Simon, State Bar No. 300822
                                                                    msimon@swelawfirm.com
                                                                  3 3200 Park Center Drive, Suite 250
                                                                    Costa Mesa, California 92626
                                                                  4 Telephone:     714 445-1000
                                                                    Facsimile:     714 445-1002
                                                                  5
                                                                    Attorneys for Jadelle Jewelry and Diamonds,
                                                                  6 LLC

                                                                  7

                                                                  8                         UNITED STATES BANKRUPTCY COURT
                                                                  9                          CENTRAL DISTRICT OF CALIFORNIA
                                                                 10                                  LOS ANGELES DIVISION
                                                                 11 In re                                         Case No. 2:20-bk-13530-BR
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                 12 JADELLE JEWELRY AND DIAMONDS,
                               Costa Mesa, California 92626




                                                                                                                  Chapter 7
                                                                    LLC,
                                                                 13                                               DECLARATION OF MICHAEL V
                                                                                          Debtor.                 SCHAFLER IN SUPPORT OF DEBTOR'S
                                                                 14                                               EMERGENCY MOTION PURSUANT TO
                                                                                                                  FEDERAL RULE OF BANKRUPTCY
                                                                 15                                               PROCEDURE 8007 FOR STAY PENDING
                                                                                                                  APPEAL
                                                                 16
                                                                                                                  HEARING:
                                                                 17                                               DATE: To Be Determined
                                                                                                                  TIME: To Be Determined
                                                                 18                                               CTRM: 1668
                                                                                                                         255 E. Temple Street
                                                                 19                                                      Los Angeles, CA 90012
                                                                 20

                                                                 21

                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28

                                                                      2829077.1                                                               DECLARATION
                                                                 Case 2:20-bk-13530-BR            Doc 64 Filed 06/19/20 Entered 06/19/20 17:18:49                Desc
                                                                                                  Main Document     Page 2 of 17



                                                                  1                              DECLARATION OF MICHAEL V SCHAFLER

                                                                  2               I, Michael V Schafler, declare as follows:

                                                                  3               1.     I am over the age of eighteen and am an attorney duly licensed to practice law in

                                                                  4 the State of California. I am a partner at Cohen Williams LLP and I represent Jona Rechnitz and

                                                                  5 Rachel Rechnitz (collectively, the "Rechnitz Parties") in connection with a criminal investigation

                                                                  6 by the United States Attorney's Office for the Central District of California. My firm also

                                                                  7 represents Putative Debtor Jadelle Jewelry and Diamonds, LLC ("Jadelle"), in connection with

                                                                  8 several civil matters, including those brought in other courts by certain of the ineligible petitioners
                                                                  9 in this case.

                                                                 10               2.     I respectfully make this declaration on behalf of Mr. Rechnitz and Ms. Rechnitz
                                                                 11 and in support of Jadelle's emergency motion for a stay pending appeal (the "Motion"). This
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                 12 declaration is based upon my personal knowledge and based on the files and records in this case.
                               Costa Mesa, California 92626




                                                                 13 If called upon to testify as to the matters set forth in this declaration, I could and would do so.

                                                                 14               3.     My partner, Reuven L. Cohen, has previously submitted, both to the Superior Court
                                                                 15 for the County of Los Angeles and the United States District Court of the Central District of

                                                                 16 California, multiple declarations (the "Cohen Declarations") that provide an overview of the basis

                                                                 17 for the assertion of the Fifth Amendment privilege and a stay of civil proceedings pursuant to that

                                                                 18 right. The Cohen Declarations indicate the following:

                                                                 19                      a.      On February 4, 2020, Mr. Cohen learned that Victor Franco Noval

                                                                 20                              ("Noval"), one of the Ineligible Creditors (as defined the Motion) in the

                                                                 21                              involuntary bankruptcy matter, filed a police report with the Beverly Hills

                                                                 22                              Police Department ("BHPD") concerning the allegations made in his civil

                                                                 23                              lawsuit against Jadelle and the Rechnitz Parties.

                                                                 24                      b.      On February 7, 2020, Mr. Cohen spoke with Detective Diamond of the

                                                                 25                              BHPD. Detective Diamond confirmed that the BHPD had received

                                                                 26                              complaints regarding Mr. Rechnitz's jewelry business and referred the

                                                                 27

                                                                 28

                                                                      2829077.1                                                2                                DECLARATION
                                                                 Case 2:20-bk-13530-BR         Doc 64 Filed 06/19/20 Entered 06/19/20 17:18:49                    Desc
                                                                                               Main Document     Page 3 of 17



                                                                  1                           matter to the Federal Bureau of Investigation ("FBI") for criminal

                                                                  2                           investigation.

                                                                  3                    c.     Following that confirmation, Mr. Cohen reached out to the United States

                                                                  4                           Attorney's Office ("USAO") regarding the status of any such investigation

                                                                  5                           and the USAO's position, if any, on our request for a stay of civil

                                                                  6                           proceedings. The USAO advised Mr. Cohen that they typically do not

                                                                  7                           publicly confirm or deny the existence of any investigation, but, because

                                                                  8                           public disclosure of facts related to this matter may adversely impact any
                                                                  9                           investigation, the USAO informed Mr. Cohen that it supported the request
                                                                 10                           for a stay with respect to the civil proceedings. The USAO further agreed
                                                                 11                           Mr. Cohen could advise the Los Angeles Superior Court and the United
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                 12                           States District Court of the ongoing nature of its investigation.
                               Costa Mesa, California 92626




                                                                 13 For this Court's convenience, I attach and incorporate by reference the Cohen Declarations:

                                                                 14 Exhibit "A" (March 3, 2020); Exhibit "B" (May 18, 2020); and Exhibit "C" (June 1, 2020).

                                                                 15               4.   Over the last two months, I have had multiple discussions with federal prosecutors
                                                                 16 relative to this matter. My primary point of contact has been Assistant United States Attorney

                                                                 17 Joseph Axelrad. Over the course of those discussions, including my most recent discussion with

                                                                 18 Mr. Axelrad on Wednesday June 10, 2020, I have learned the following, which I believe supports

                                                                 19 staying the bankruptcy case as requested in the Motion:

                                                                 20                    a.     In connection with an ongoing criminal investigation, the USAO and FBI

                                                                 21                           are investigating conduct related to the jewelry business operated through

                                                                 22                           Jadelle.

                                                                 23                    b.     The government's investigation includes the allegations that are the subject

                                                                 24                           of and included in the civil complaints filed by Peter Marco LLC and

                                                                 25                           Noval.

                                                                 26                    c.     Mr. Rechnitz is presently a subject of the government's investigation.

                                                                 27

                                                                 28

                                                                      2829077.1                                           3                                   DECLARATION
                                                                 Case 2:20-bk-13530-BR            Doc 64 Filed 06/19/20 Entered 06/19/20 17:18:49                 Desc
                                                                                                  Main Document     Page 4 of 17



                                                                  1                      d.      The government's ongoing investigation goes beyond Mr. Rechnitz's

                                                                  2                              conduct and includes other individuals. The government does not wish to

                                                                  3                              publicly disclose the nature and scope of its investigation.

                                                                  4                      e.      Mr. Rechnitz may soon be subpoenaed to testify before the grand jury and

                                                                  5                              the government understands that Mr. Rechnitz may assert his Fifth

                                                                  6                              Amendment privilege to decline to testify.

                                                                  7                      f.      The government is aware of the bankruptcy proceedings (in addition to the

                                                                  8                              other civil actions) and this Court's oral ruling on June 10, it understands
                                                                  9                              that Jadelle is seeking a stay based on Mr. Rechnitz's Fifth Amendment
                                                                 10                              privilege, and it does not oppose Mr. Rechnitz's assertion of his Fifth
                                                                 11                              Amendment privilege in this case or in the civil lawsuits.
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                 12                      g.      The government's investigation is ongoing.
                               Costa Mesa, California 92626




                                                                 13               5.     Now that the Order for Relief has been entered in Jadelle’s involuntary bankruptcy
                                                                 14 proceeding, I understand that Jadelle will have certain obligations to provide information in

                                                                 15 connection with the bankruptcy proceedings. To the extent that process requires the Rechnitz

                                                                 16 Parties to provide evidence going forward, I will advise the Rechnitz Parties to assert their Fifth

                                                                 17 Amendment privilege following, if possible, confirmation from the government that the

                                                                 18 investigation remains ongoing and respectfully decline to provide any such information.

                                                                 19               I declare under penalty of perjury under the laws of the United States of America that the

                                                                 20 foregoing is true and correct.

                                                                 21               Executed on June 19, 2020, at Los Angeles, California.

                                                                 22
                                                                                                                                  By:
                                                                 23
                                                                                                                                         Michael V Schafler
                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28

                                                                      2829077.1                                              4                                   DECLARATION
Case 2:20-bk-13530-BR   Doc 64 Filed 06/19/20 Entered 06/19/20 17:18:49   Desc
                        Main Document     Page 5 of 17




                           EXHIBIT A
     Case 2:20-bk-13530-BR         Doc 64 Filed 06/19/20 Entered 06/19/20 17:18:49            Desc
                                   Main Document     Page 6 of 17


 1                                 DECLARATION OF REUVEN L. COHEN
 2          I, Reuven L. Cohen, hereby declare as follows:
 3          1.        I am an attorney for Defendants Jona Rechnitz, Rachel Rechnitz, Jadelle Inc., and
 4   Jadelle Jewelry and Diamonds, LLC (“Defendants”). I make this declaration in support of
 5   Defendants’ Ex Parte Application for Order Shortening Time and Advancing Hearing Date on
 6   Defendants’ Motion for Stay of Proceedings, and Granting Interim Stay of Proceedings (the
 7   “Application”). I have personal knowledge of the matters stated in this declaration, unless
 8   otherwise stated.
 9          2.        On February 4, 2020, Ronald Richards, an attorney for Plaintiff Victor Franco Noval
10   (“Plaintiff”), emailed counsel for Defendants a draft complaint containing allegations substantially
11   similar to those at issue in this action. The draft complaint indicated that Plaintiff had filed a
12   police report with the Beverly Hills Police Department (“BHPD”) concerning the same facts at
13   issue in this action. A true and correct copy of that email and the relevant page of the attached
14   draft complaint are attached hereto as Exhibit A.
15          3.        On February 7, 2020, I had a telephone call with Detective Diamond of the Beverly
16   Hills Police Department (“BHPD”). Detective Diamond confirmed that the BHPD had referred
17   the allegations underlying this matter to the Federal Bureau of Investigation (“FBI”) for criminal
18   investigation.
19          4.        On February 10, 2020, Plaintiff filed a verified complaint (the “Complaint”) with
20   this Court initiating this action. The Complaint includes a sworn statement by Plaintiff that he
21   filed a police report concerning the same facts alleged in the Complaint. See Complaint, ¶ 49.
22          5.        On February 11, 2020, Alan Levine, an attorney at Cooley LLP, who represented
23   one of the Defendants, Jona Rechnitz, in a criminal matter in the Southern District of New York,
24   forwarded me an email chain. The chain included an email from Johnny Kim, the United States
25   Probation Officer (“PO”) assigned to Mr. Rechnitz’s case, sent on February 11, 2020, at 2:30 p.m.
26   In the email, PO Kim relates a conversation that he had with Ronald Richards, counsel for
27   Plaintiff in this action, wherein Mr. Richards made allegations that Mr. Rechnitz was committing
28   criminal fraud, and that his client—Plaintiff—was the victim. Specifically, PO Kim states:
                                                    1
                                      DECLARATION OF REUVEN L. COHEN
     Case 2:20-bk-13530-BR         Doc 64 Filed 06/19/20 Entered 06/19/20 17:18:49          Desc
                                   Main Document     Page 7 of 17


 1          Also, just an FYI, I received a phone call from an attorney, Ronald Richards,
 2          based in Beverly Hills, who reportedly represents Victor Franco Navarro [sic].
 3          According to Richards, Rechnitz continues to commit fraud. Recently, Rechnitz
 4          allegedly failed to provide a legitimate check to Navarro for jewelry handed to
 5          Rechnitz on consignment.
 6   A true and correct copy of this email correspondence is attached hereto as Exhibit B.
 7          6.       On February 13, 2020, Defendants’ counsel accepted service of the Summons and
 8   Complaint in this action on behalf of Defendants. That same day, Mr. Richards sent an email to
 9   Defendants’ counsel asking which days Defendants would be available for depositions during the
10   week of March 16, 2020. A true and correct copy of this email correspondence is attached hereto
11   as Exhibit C.
12          7.       On February 14, 2020, Mr. Richards sent another email inquiring about scheduling.
13   Defendants counsel replied, stating that it would be premature to discuss scheduling depositions.
14   Mr. Richards then told defense counsel that Plaintiff intends to “take depositions early on.” A true
15   and correct copy of this email correspondence is attached hereto as Exhibit D.
16          8.       After we became aware that the allegations underlying this matter were also referred
17   to the FBI for criminal investigation, my office reached out to the Los Angeles office of the United
18   States Attorney’s Office for the Central District of California (“USAO”) regarding the status of
19   any such investigation and the USAO’s position on our request for a stay of the civil proceedings.
20   We were advised by the USAO that they typically do not publicly confirm or deny the existence of
21   any investigation, but that public disclosure of facts related to this matter may adversely impact
22   any investigation. As a result, the USAO informed us that it joined in our request for a stay and
23   agreed that I could represent the same to the Court in my declaration in support of the motion.
24          9.       On information and belief, there are no other officers or employees of Jadelle Inc. or
25   Jadelle Jewelry and Diamonds, LLC other than individuals named as defendants in this action.
26          10.      On March 2, 2020, my office sent an email to Ronald Richards, Morani Stelmach,
27   and Geoffrey S. Long, the known attorneys for Plaintiff, inquiring as to whether Plaintiff would
28   stipulate to a stay pending the criminal proceedings and, if not, providing notice of our intention to
                                                       2
                                      DECLARATION OF REUVEN L. COHEN
     Case 2:20-bk-13530-BR       Doc 64 Filed 06/19/20 Entered 06/19/20 17:18:49           Desc
                                 Main Document     Page 8 of 17


 1   seek ex parte relief for a stay of all proceedings on Wednesday, March 4, 2020. Mr. Richards did
 2   not agree to stipulate to a stay, but he informed us that he was traveling and would not be back
 3   until March 9, 2020. We thus agreed to delay any ex parte hearing until March 10, 2020. At the
 4   same time, Plaintiff agreed to extend the deadline by which Defendants must answer the complaint
 5   by 15 days, pursuant to California Rule of Court, Rule 3.110(d). Defendants’ answers were
 6   previously due March 16, 2020; they are now due on March 31, 2020. A true and correct copy of
 7   the email correspondence is attached as Exhibit E.
 8          11.    On March 2, 2020, my office checked the Court Reservation System, which showed
 9   the first available hearing date before this Court for a motion for stay of proceedings was February
10   25, 2021. My office reserved that date. Thereafter, on March 6, 2020, my office filed
11   Defendants’ Motion for Stay of Proceedings (“Motion”), which presently is scheduled to be heard
12   on February 25, 2021.
13          12.    On March 9, 2020, prior to 10 a.m., my office sent another email to Mr. Richards,
14   Ms. Stelmach, and Mr. Long providing notice of the Application. The notice informed counsel
15   that the Defendants were requesting an order advancing the hearing date on the Motion to March
16   10, 2020, or as soon thereafter as the Motion could be heard, and staying all proceedings until
17   such time as the Motion could be heard. The notice requested that counsel inform Defendants
18   whether Plaintiff planned to oppose the Application. As of the time of filing this declaration,
19   Plaintiff’s counsel had not yet responded to my office’s March 9 email. This notice, which
20   informed counsel where and when the application would be made, was provided within the
21   applicable time under California Rules of Court, Rule 3.1203. A true and correct copy of the
22   email providing notice of the Application is attached as Exhibit F.
23          13.    On information and belief, Defendants Levin Prado and Xiomara Cortez are not
24   opposing parties to this Application, they have not yet been served in this action, and their counsel
25   is unknown at this time. Thus, Defendants did not provide Mr. Prado and Ms. Cortez with notice
26   of this Application.
27
28
                                                      3
                                    DECLARATION OF REUVEN L. COHEN
     Case 2:20-bk-13530-BR      Doc 64 Filed 06/19/20 Entered 06/19/20 17:18:49           Desc
                                Main Document     Page 9 of 17


 1         I declare under penalty of perjury and the laws of the State of California that the foregoing
 2   is true and correct. Executed this 3rd day of March, 2020, at Los Angeles, California.
 3
                                                     _____________________________
 4                                                   Reuven L. Cohen
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                     4
                                   DECLARATION OF REUVEN L. COHEN
Case 2:20-bk-13530-BR   Doc 64 Filed 06/19/20 Entered 06/19/20 17:18:49   Desc
                        Main Document    Page 10 of 17




                           EXHIBIT B
   Case
 Case    2:20-bk-13530-BR Doc
      2:20-cv-02580-ODW-AS    64 Filed
                           Document  4706/19/20   EnteredPage
                                         Filed 05/18/20   06/19/20
                                                              14 of17:18:49 Desc
                                                                    16 Page ID #:449
                          Main Document     Page 11 of 17

1                            DECLARATION OF REUVEN L. COHEN
2          I, Reuven L. Cohen, declare as follows:
3          1.     I am over the age of eighteen and am an attorney duly licensed to practice law
4    in the State of California. I am a partner at Cohen Williams LLP and attorney of record for
5    Third-Party Defendants Jona S. Rechnitz and Rachel Rechnitz (collectively, “Rechnitz
6    Defendants”) in the above-captioned action.
7          2.     I make this declaration in support of Third-Party Defendants’ Motion for Stay
8    of Proceedings (the “Motion”). This declaration is based upon my personal knowledge and
9    based on the files and records in this case. If called upon to testify as to the matters set forth
10   in this declaration, I could and would do so.
11         3.     On March 18, 2020, Plaintiff David Rovinsky LLC (“Plaintiff”) filed the
12   Complaint initiating this action. (See generally Dkt. 1 [Complaint].)
13         4.     On April 6, 2020, Defendant/Third-Party Plaintiff Peter Marco LLC and two
14   other creditors filed an involuntary bankruptcy petition against Jadelle Jewelry and
15   Diamonds, LLC (“Jadelle LLC”), a jewelry business operated by Rechnitz Defendants. (See
16   Dkt. 39 [Amended Third-Party Complaint], ¶¶ 7, 9, Exh. 1.) Jadelle LLC moved to dismiss
17   this petition on May 1, 2020. (See Putative Debtor’s Motion to Dismiss Involuntary Petition
18   and Request for Attorney’s Fees, Costs, and Damages [Dkt. 8], In re Jadelle Jewelry and
19   Diamonds, LLC, Case No. 2:20-bk-13530-BR (May 1, 2020).)
20         5.     On April 14, 2020, Defendants/Third-Party Plaintiffs Peter Voutsas aka Peter
21   Marco aka Peter Marco Extraordinary Jewels of Beverly Hills, dba Peter Marco LLC (“Peter
22   Marco”) filed a Third-Party Complaint against Third-Party Defendants Jona S. Rechnitz,
23   Rachel Rechnitz, and Levin Prado aka Levon Prado (collectively, “Third-Party
24   Defendants”). (See Dkt. 19 [Third Party Complaint].)
25         6.     On April 15, 2020, counsel for Jona Rechnitz and Rachel Rechnitz signed
26   respective waivers of service of summons.
27         7.     On April 24, 2020, Peter Marco filed an Amended Third-Party Complaint
28   against Third-Party Defendants. (See Dkt. 39 [Amended Third Party Complaint].)
                                                      1
                                     DECLARATION OF REUVEN L. COHEN
   Case
 Case    2:20-bk-13530-BR Doc
      2:20-cv-02580-ODW-AS    64 Filed
                           Document  4706/19/20   EnteredPage
                                         Filed 05/18/20   06/19/20
                                                              15 of17:18:49 Desc
                                                                    16 Page ID #:450
                          Main Document     Page 12 of 17


1          8.     On May 8, 2020, Peter Marco propounded his first set of requests for production
2    on Rechnitz Defendants via e-mail.
3          9.     Prior to the filing of this action, on February 4, 2020, I received a draft Los
4    Angeles Superior Court complaint from counsel for Victor Franco Noval (“Noval”), who is
5    not a party to this action, but who is one of the petitioning creditors in the above-referenced
6    Jadelle LLC involuntary bankruptcy. The draft complaint contained allegations against
7    Third-Party Defendants, and others, regarding loans made to Jadelle LLC that were
8    collateralized by pieces of jewelry. Upon review of the draft complaint, and based on
9    allegations contained therein, I came to understand that the litigant had filed a police report
10   with the Beverly Hills Police Department (“BHPD”) concerning the allegations made in the
11   draft complaint.
12         10.    On February 7, 2020, I had a telephone call with Detective Diamond of the
13   Beverly Hills Police Department (“BHPD”). Detective Diamond confirmed that the BHPD
14   had referred the allegations relating to Rechnitz Defendants’ jewelry business to the Federal
15   Bureau of Investigation (“FBI”) for criminal investigation.
16         11.    After we became aware of this referral, my office reached out to the Los Angeles
17   office of the United States Attorney’s Office for the Central District of California (“USAO”)
18   regarding the status of any such investigation and the USAO’s position on our request for a
19   stay of civil proceedings, including this action. We were advised by the USAO that they
20   typically do not publicly confirm or deny the existence of any investigation, but that public
21   disclosure of facts related to this matter may adversely impact any investigation. As a result,
22   the USAO informed us that it supported our request for a stay with respect to civil
23   proceedings related to the investigation and agreed that I could represent the same to the
24   Court in my declaration in support of such a motion.
25         12.    My office has since confirmed that the investigation is ongoing.
26
27
28
                                                    2
                                    DECLARATION OF REUVEN L. COHEN
   Case
 Case    2:20-bk-13530-BR Doc
      2:20-cv-02580-ODW-AS    64 Filed
                           Document  4706/19/20   EnteredPage
                                         Filed 05/18/20   06/19/20
                                                              16 of17:18:49 Desc
                                                                    16 Page ID #:451
                          Main Document     Page 13 of 17


1          I declare under penalty of perjury under the laws of the United States of America that
2    the foregoing is true and correct.
3          Executed on May 18, 2020, at Los Angeles, California.
4
5
6                                                  By:
                                                         Reuven L. Cohen
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   3
                                    DECLARATION OF REUVEN L. COHEN
Case 2:20-bk-13530-BR   Doc 64 Filed 06/19/20 Entered 06/19/20 17:18:49   Desc
                        Main Document    Page 14 of 17




                           EXHIBIT C
   Case
 Case    2:20-bk-13530-BR Doc
      2:20-cv-02580-ODW-AS    64 Filed
                           Document  5506/19/20   EnteredPage
                                         Filed 06/01/20   06/19/20
                                                              18 of17:18:49 Desc
                                                                    26 Page ID #:671
                          Main Document     Page 15 of 17

1                SUPPLEMENTAL DECLARATION OF REUVEN L. COHEN
2          I, Reuven L. Cohen, declare as follows:
3          1.     I am over the age of eighteen and am an attorney duly licensed to practice law
4    in the State of California. I am a partner at Cohen Williams LLP and attorney of record for
5    Third-Party Defendants Jona S. Rechnitz and Rachel Rechnitz (collectively, “Rechnitz
6    Defendants”) in the above-captioned action.
7          2.     I make this supplemental declaration in support of Rechnitz Defendants’ Motion
8    for Stay of Proceedings (“Motion”). This declaration is based upon my personal knowledge
9    and based on the files and records in this case. If called upon to testify as to the matters set
10   forth in this declaration, I could and would do so.
11         3.     For purposes of clarifying my previous declaration filed in support of the
12   Motion, my firm was previously informed by an Assistant United States Attorney for the
13   United States Attorney’s Office, Central District of California, that the scope of the criminal
14   investigation into the Rechnitz Defendants’ jewelry business included, among other things,
15   the allegations set forth by Peter Marco in his filings before this Court. Should the Court
16   wish to hear more details regarding the criminal investigation, Rechnitz Defendants intend
17   to file an ex parte application for the Court’s approval to file, in camera, an additional
18   declaration that will provide more information about the investigation.
19         4.     For purposes of clarifying the record with respect to the meet and confer
20   correspondence related to the Motion, a true and correct copy of that correspondence is
21   attached hereto as Exhibit A.
22
23
24
25
26
27
28
                                                     1
                            SUPPLEMENTAL DECLARATION OF REUVEN L. COHEN
   Case
 Case    2:20-bk-13530-BR Doc
      2:20-cv-02580-ODW-AS    64 Filed
                           Document  5506/19/20   EnteredPage
                                         Filed 06/01/20   06/19/20
                                                              19 of17:18:49 Desc
                                                                    26 Page ID #:672
                          Main Document     Page 16 of 17


1          I declare under penalty of perjury under the laws of the United States of America that
2    the foregoing is true and correct.
3          Executed on June 1, 2020, at Los Angeles, California.
4
5
                                                   By:
6                                                        Reuven L. Cohen
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   2
                            SUPPLEMENTAL DECLARATION OF REUVEN L. COHEN
          Case 2:20-bk-13530-BR                    Doc 64 Filed 06/19/20 Entered 06/19/20 17:18:49                                     Desc
                                                   Main Document    Page 17 of 17



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                         3200 Park Center Drive, Suite 250, Costa Mesa, CA 92626


A true and correct copy of the foregoing document entitled (specify): Declaration of Michael V Schafler in Support of
Debtor's Emergency Motion Pursuant to Federal Rule of Bankruptcy Procedure 8007 for Stay Pending Appeal will
be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the
manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
06/19/2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

    •   Baruch C Cohen bcc@BaruchCohenEsq.com, paralegal@baruchcohenesq.com
    •   Sam S Leslie (TR) sleslie@trusteeleslie.com, sleslie@iq7technology.com;trustee@trusteeleslie.com
    •   Daniel A Lev dlev@sulmeyerlaw.com, ccaldwell@sulmeyerlaw.com;dlev@ecf.inforuptcy.com
    •   Robert S Marticello Rmarticello@swelawfirm.com,
         gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
    •   Ronald N Richards ron@ronaldrichards.com, morani@ronaldrichards.com,justin@ronaldrichards.com
    •   Neal Salisian ECF@salisianlee.com
    •   Michael Simon msimon@swelawfirm.com,
         lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
    •   United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
                                                                       Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) __________, I served the following persons and/or entities at the last known addresses in this bankruptcy case
or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
will be completed no later than 24 hours after the document is filed.




                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) 06/19/2020, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.
Via First Legal:
Hon. Barry Russell
United States Bankruptcy Court
255 E. Temple Street, Suite 1660 / Courtroom 1668
Los Angeles, CA 90012
                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 06/19/2020                     Lynnette Garrett                                                /s/ Lynnette Garrett
 Date                           Printed Name                                                    Signature
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
